Citation Nr: 1033756	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1961 to December 1964 and had subsequent National Guard service 
until 1984.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating decision of 
the Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2007, a hearing was held before a decision 
review officer at the RO; a transcript of the hearing is 
associated with the claims file.    


FINDINGS OF FACT

1. An unappealed May 2003 rating decision continued the denial of 
service connection for bilateral hearing loss which was 
previously denied essentially based on a finding that the 
Veteran's hearing loss was unrelated to his service.

2. Evidence received since the May 2003 rating decision does not 
tend to relate the Veteran's bilateral hearing loss to service; 
does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
hearing loss; and does not raise a reasonable possibility of 
substantiating the claim.

3. An unappealed May 2003 rating decision continued the denial of 
service connection for tinnitus which was previously denied 
essentially based on a finding that such disability was unrelated 
to service. 

4. Evidence received since the May 2003 rating decision does not 
tend to relate the Veteran's tinnitus to his service; does not 
relate to the unestablished fact necessary to substantiate the 
claim of service connection for tinnitus; and does not raise a 
reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. New and material evidence has not been received and the claim 
of service connection for bilateral hearing loss may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2. New and material evidence has not been received and the claim 
of service connection for tinnitus may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial.
The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to their initial 
adjudication.  A November 2006 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  This letter also informed the Veteran of disability 
rating and effective date criteria.  He has had ample opportunity 
to respond/supplement the record and has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) and available 
post-service treatment records have been secured.  (The Veteran 
had also indicated he received treatment [apparently as a 
National Guardsman] at  Ft. Meade, Maryland in the early 1970's.  
The RO sought records of such treatment, and received a response 
that any such records -pre-dating 1980 - were destroyed.)  The 
duty to assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied claim 
is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims.

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
Court has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year following a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

A May 2003 rating decision continued the denial of service 
connection for hearing loss and tinnitus (which had been 
previously denied in a November 1989 rating decision essentially 
on findings that such disabilities were unrelated to service).   

Evidence of record at the time of the May 2003 rating decision 
included:

The Veteran's DD Form-214 which reflects that his related 
civilian occupation was oiler (i.e., he worked in an engine 
room).  

A report of March 1961 service entrance examination when 
whispered and spoken voice hearing was 15/15 (there was no 
audiometry). 

The Veteran's STRs that are silent for complaints, findings, 
treatment, or diagnosis relating to hearing loss or tinnitus.  [A 
July 1961 STR notes that an audiogram machine was inoperable.]   

A June 1963 STR noting that the Veteran had pain and bloody 
discharge of the right ear following his girlfriend sucking on 
his ear canal.  A perforated tympanic membrane was noted and the 
impression was probable otitis media.  

A report of December 1964 service separation examination  when 
whispered and spoken voice hearing was 15/15 (there was no 
audiometry). 

A report of August 1989 VA examination; audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
5
50
45
LEFT
NA
5
15
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  The 
Veteran reported three years of exposure to engine room noise and 
infrequent tinnitus.  The diagnosis was mild bilateral 
sensorineural hearing loss.  

A report of September 1989 hearing assessment noting that the 
Veteran reported trouble hearing.  The assessment was hearing 
loss and history of perforated tympanic membrane (healed).   

The Veteran's January 2003 claim to reopen wherein he alleged 
military noise exposure from being a mechanic.  

Evidence received since the May 2003 rating decision includes:

A report of March 1972 National Guard entrance examination; 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
5
5
10
10
10

A report of January 1976 National Guard periodic examination; 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
13
10
LEFT
5
5
9
25
0

A report of March 2007 VA audiology consultation noting that the 
Veteran reported he sustained noise trauma in service working in 
an engine room aboard ship and from gunfire. He stated that a gun 
was fired next to his left ear and he did not have hearing 
protection in place.  He reported constant tinnitus since the 
late 1960's (and that he was a helicopter mechanic for 12 years 
after service and did not use hearing protection).  Audiometry 
revealed mild to moderate SNHL in the right ear and mild to 
severe SNHL in the left ear.  

July 2007 RO hearing testimony by the Veteran he had audiometry 
at Ft. Meade, Maryland in the late 1960's or 1970-71 and was told 
he needed hearing aids.

The unappealed May 2003 rating decision that continued the denial 
of the Veteran's claims of service connection for bilateral 
hearing loss and tinnitus and the prior decision in November 1989 
that initially denied such claims are, each, final based on the 
evidence of record at the times they were decided.  38 U.S.C.A. 
§ 7105.  

As the claims were previously denied based essentially on 
findings that hearing loss and tinnitus were not shown to be 
related to the Veteran's service, for evidence received since to 
be new and material in the matters, it must relate to those 
unestablished facts (i.e. it must show/suggest that the Veteran's 
bilateral hearing loss and tinnitus are related to his active 
service).  

Considering the evidence received since the last prior denial of 
the claim in May 2003, the Board finds that it is new only to the 
extent that it was not previously of record.  It is not material 
as it does not show, or tend to show, that the Veteran's 
bilateral hearing loss and tinnitus are related to service (to 
include noise exposure therein).  The additional VA audiological 
consultation continues to show bilateral SNHL and tinnitus (facts 
not in dispute); however it does not relate the Veteran's hearing 
loss or tinnitus to service.  There is no new evidence that 
suggests (or tends to suggest) that the hearing loss and tinnitus 
are related to an event, injury, or disease in service.  The 
Veteran has recently alleged he has had tinnitus since 1969.  
Conceding the credibility of such accounts (for the limited 
purpose of reopening the claim), the Board notes that evidence of 
the onset of a disability a number of years after service does 
not tend to relate such disability to service (particularly when 
the Veteran has acknowledged postservice exposure to noise trauma 
working as a helicopter mechanic).  Therefore, the new evidence 
does not pertain to the unestablished facts necessary to 
substantiate the claims of service connection for hearing loss 
and tinnitus, does not raise a reasonable possibility of 
substantiating the claims, and is not material.  Accordingly, the 
claims may not be reopened.


ORDER

The appeal to reopen a claim of service connection for bilateral 
hearing loss is denied. 

The appeal to reopen a claim of service connection for tinnitus 
is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


